 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   SILUS M. VALSON,                                     Case No. 1:14-cv-01420-DAD-EPG (PC)
10                 Plaintiff,                             ORDER FOLLOWING STATUS
                                                          CONFERENCE
11         v.
                                                          (ECF NO. 61)
12   MATTHEW CATE and MARTIN BITER,
13                 Defendants.
14

15          Silus Valson (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          The Court held a telephonic discovery and status conference on October 31, 2018.
18   Plaintiff appeared on behalf of himself and counsel Tyler Heath and Adriano Hrvatin appeared
19   on behalf of Defendants.
20          For the reasons stated on the record at the conference, IT IS ORDERED that:
21          1. The order to show cause issued on October 16, 2018 (ECF No. 61), is
22              DISCHARGED.
23          2. Defendants have until November 12, 2018, to file any supplement to their motion
24              for judgment on the pleadings, including a supplement to their request for judicial
25              notice.
26          3. Defendants have until November 19, 2018, to file a response to Plaintiff’s requests
27              for judicial notice (ECF Nos. 37; 38; 39, pgs. 29-33; & 41). Plaintiff has until
28

                                                      1
 1      November 26, 2018, to file a reply.
 2   4. Counsel Tyler Heath shall contact Plaintiff to meet and confer regarding whether a
 3      settlement conference would be beneficial, and if so, when it should be held. No
 4      later than November 19, 2018, Mr. Heath shall inform the Court via email
 5      (mrooney@caed.uscourts.gov) whether the parties want a settlement conference to
 6      be set, and if so, provide potential dates. Additionally, Mr. Heath shall mail a copy
 7      of the email to Plaintiff.
 8   5. The deadline for Defendants to file an opposition to Plaintiff’s motion for summary
 9      judgment and a cross-motion for summary judgment is January 18, 2019.
10   6. The deadline for Plaintiff to reply to Defendants’ opposition to his motion for
11      summary judgment and respond to Defendants’ cross-motion for summary
12      judgment is February 8, 2019.
13   7. The Telephonic Trial Confirmation Hearing is set for October 21, 2019, at 1:30
14      p.m., in Courtroom 5, before District Judge Dale A. Drozd.            To participate
15      telephonically, the parties must dial into the conference at 877-402-9757, using
16      access code 6966236, at the time of the hearing. Counsel for Defendants is required
17      to arrange for the participation of Plaintiff in the Telephonic Trial Confirmation
18      Hearing.    Because the Court may be hearing other matters using the same
19      conference line, please wait to state your appearance until your case has been called
20      and appearances are requested. Keep all background noise to a minimum.
21   8. The deadline for the parties to file motions for the attendance of incarcerated
22      witnesses is August 21, 2019. Oppositions, if any, must be filed on or before
23      September 20, 2019.
24   9. If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses
25      who refuse to testify voluntarily, Plaintiff must submit the money orders to the
26      Court no later than September 20, 2019. In order to ensure timely submission of the
27      money orders, Plaintiff must notify the Court of the names and locations of his
28      witnesses no later than August 21, 2019.

                                              2
 1        10. Plaintiff shall file and serve a pretrial statement on or before August 21, 2019.
 2              Defendants shall file and serve a pretrial statement on or before September 20,
 3              2019.
 4        11. The Trial is set for December 17, 2019, at 1:00 p.m., in Courtroom 5, before District
 5              Judge Dale A. Drozd.
 6        12. All other deadlines remain the same.
 7
     IT IS SO ORDERED.
 8

 9
       Dated:     November 1, 2018                         /s/
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
